ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                     )
                                                 )
Progeny Systems Corporation                      )      ASBCA No. 60085
                                                 )
Under Contract No. N65236-02-D-6822 et al.       )

APPEARANCES FOR THE APPELLANT:                          Nicole J. Owren-Wiest, Esq.
                                                        Gary S. Ward, Esq.
                                                         Wiley Rein LLP
                                                         Washington, DC

APPEARANCES FOR THE GOVERNMENT:                         E. Michael Chiaparas, Esq.
                                                         DCMA Chief Trial Attorney
                                                        Samuel W. Morris, Esq.
                                                         Trial Attorney
                                                         Defense Contract Management Agency
                                                         Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 22 October 2015




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60085, Appeal of Progeny Systems
Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals